Affirmed and Memorandum Opinion filed October 26, 2017.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00695-CR

                         WILLIE THOMAS, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 185th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1483177

                  MEMORANDUM OPINION
      Appellant Willie Thomas appeals his conviction for possession with intent to
deliver a controlled substance, 4–200 grams. Tex. Health & Safety Code Ann.
§ 481.112 (a), (d) (West 2016). Appellant’s appointed counsel filed a brief in which
he concludes the appeal is frivolous and without merit. The brief meets the
requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a
professional evaluation of the records and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim.
App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of his right to inspect the appellate record and file a pro se response to the brief. See
Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more
than 60 days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is frivolous and without merit. Further, we find no reversible error in the
record. We are not to address the merits of each claim raised in an Anders brief or a
pro se response when we have determined there are no arguable grounds for review.
See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                    PER CURIAM



Panel consists of Chief Justices Frost and Justices Boyce and Jewell.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2